Citation Nr: 1505299	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  14-36 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as back pain.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a neck disability, claimed as a cervical condition.

5.  Entitlement to service connection for bronchitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to August 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Manila RO, in the Republic of the Philippines.  In October 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran was afforded a VA back disorders examination in August 2014.  Following a physical examination, the diagnoses included spondylolisthesis and spondylosis deformans.  The examiner opined that the Veteran's back pain is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner stated that the Veteran did not have any complaint of low back pain in service; he had back pain but the area involved was the area below the shoulder blade and/or the cervical area (as noted on three occasions in May 1976).  The examiner opined that the Veteran's current low back pain/spondylolisthesis/spondylosis deformans is less likely than not related to the upper back pain that was seen in service.  The examiner noted that the Veteran is now 80 years old and opined that it is at least as likely as not that his low back pain/spondylolisthesis/spondylosis deformans is related to aging.  

The Board notes that the August 2014 VA examiner referenced the Veteran's cervical pain in service, yet the Veteran's current cervical spine disability was not addressed or discussed on examination.  The Veteran alleges that he has current disabilities of the back and the cervical spine (neck) that were both incurred in service.  He has stated, and is competent to observe, that he has had pain symptoms involving both the back and the neck since his active duty service.  The Board finds the August 2014 examination to be inadequate, as it did not sufficiently address either the Veteran's back disability or neck disability individually and additional development is warranted to address the questions on appeal, to include the Veteran's credible testimony regarding continuity of symptomatology.  

Regarding the claims of service connection for bilateral ankle disabilities, bilateral shoulder disabilities, and bronchitis, the Veteran's STRs reflect that he was treated for an ankle sprain, intermittent shoulder pain, and several upper respiratory infections while in service.  At the December 2014 Board hearing, he testified that he has experienced chronic ankle pain, shoulder pain, and respiratory problems since service.  He contends that his current ankle, shoulder, and respiratory disabilities are related to the conditions noted in service.  Based on the STRs, the post-service treatment records, and the Veteran's lay statements regarding continuity of a disorders of the bilateral ankles, bilateral shoulders, and the respiratory system since service, the low threshold standard endorsed in McLendon v. Nicholson, 20 Vet. App. 79 (2006), has been met.  Therefore, examinations to ascertain the nature (and likely etiology) of his current shoulder, ankle, and respiratory disorders are necessary.  

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of the complete clinical records of any (and all) pertinent VA treatment.  

2.  Thereafter, the AOJ should arrange for appropriate examinations of the Veteran to determine the nature and likely etiology of his current claimed back, neck, bilateral shoulder, bilateral ankle, and respiratory disabilities.  The examiner(s) must review the claims file (including this remand), examine the Veteran, and provide responses to the following:

(a) Please identify (by clinical diagnosis/diagnoses) the Veteran's current back, neck, shoulder, ankle, and/or respiratory disabilities.  

(b) Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service?  The opinion must specifically include comments as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability continuously ever since his discharge from active service.

The examiner(s) must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).  

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  If any benefit on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




